DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is AUTO-PROCESSED AND APPROVED IMMEDIATELY UPON SUBMISSION. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16, respectively, of U.S. Patent No. 10/699,618 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claim are to be found in patent claim (as the application claim fully encompasses patent claim).  As shown in the claim comparison table below, the difference between the application claim and the patent claim lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of the patent claim is in effect a “species” of the “generic” invention of the application claim.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim is anticipated by the patent claim, it is not patentably distinct from the patent claim.

Instant Application 16/865,424
US 10/699,618 B2
1. An integrated circuit, configured to drive a display panel, comprising: 

a source driving circuit, 





an anti-interference circuit, 

coupled to the source driving circuit, and



 configured to adjust the at least one operation parameter of the source driving circuit according to whether an interference event occurs to the input signal.





23. An anti-interference method, applicable for an integrated circuit configured to drive a display panel, 



receiving an input signal comprising image data and 


process the input signal based on at least one operation parameter to generate output data, by a source driving circuit; and 






adjusting the at least one operation parameter of the source driving circuit according to whether an interference event occurs to the input signal.



a source driving circuit, 

comprising a receiving circuit, and 



an anti-interference circuit, 

coupled to the receiving circuit, 



determining whether an interference event occurs to the input signal based on the input signal or the output data to obtain a determination result and determining whether to adjust the at least one operation parameter of the receiving circuit according to the determination result. 
    

 16. An anti-interference method of an integrated circuit configured to drive a display 
panel, comprising: 



receiving an input signal comprising image data by a receiving circuit of a source driving circuit in an integrated circuit; 

processing the input signal based on at least one operation parameter by the receiving circuit to generate output data; 

determining whether an interference event occurs to the input signal based on the input signal or the output data by an anti-interference circuit to obtain a determination result; and 

determining whether to adjust the at least one operation parameter of the receiving circuit according to the determination result by the anti-interference circuit. 

   

Claim Comparison Table 1

Allowable Subject Matter
Claims 1-29 are allowed if the above nonstatutory double patenting rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1:
	The prior art, [KIM; Jin Ho et al., US 20100231787 A1], discloses:
“According to at least one embodiment of the inventive concept, RGB parallel data can be recovered at a high speed in synchronization with the clock signal R_CLK recovered based on a data pattern included in a serial data stream or the system clock signal of a display device. In addition, the frequency and the phase of the clock signal R_CLK recovered based on a data pattern included in a serial data stream may be periodically adjusted to maintain the locking state, so that recovered RGB parallel data can be reliably output at a high speed and the influence of electromagnetic interference (EMI) and skew can be reduced or removed”, as recited in ¶ 0058.
	Furthermore, the prior art, [KIM; JU-HYUN et al., US 20170011696 A1],  discloses:
“The glitch level detecting part 160 detects a glitch level in the recovery timing control signal SFC and outputs a glitch level signal GLS. The glitch level of the recovery timing control signal SFC may indicate a glitch degree and a glitch standard of the recovery timing control signal SFC. In an exemplary embodiment, the glitch level detecting part 160 detects that a glitch has occurred when it determines the recovery timing control signal SFC includes a voltage or current spike. For example, a spike is a fast, short duration electrical transient in voltage or current. For example, a spike can be detected by the detecting circuit in a signal when the voltage or current of the signal increases rapidly during a first period followed by a second period where the voltage or current of signal decreases rapidly, where the first and/or second periods are substantially shorter than the period during which the recovery timing control signal SFC is a level that indicates the second clock signal CLK2 is to be recovered or the image data is to be recovered from the display signal DIS”, as recited in ¶ 0055.
and an anti-interference circuit, coupled to the source driving circuit, and configured to adjust the at least one operation parameter of the source driving circuit according to whether an interference event occurs to the input signal ", in combination with the other recited claim features.

Regarding claims 2-22:
	Claims 2-22 depend on claim 1 and are found allowable for at least the same reason as discussed above.

Regarding claim 23:
	The prior art, [KIM; Jin Ho et al., US 20100231787 A1], discloses:
“According to at least one embodiment of the inventive concept, RGB parallel data can be recovered at a high speed in synchronization with the clock signal R_CLK recovered based on a data pattern included in a serial data stream or the system clock signal of a display device. In addition, the frequency and the phase of the clock signal R_CLK recovered based on a data pattern included in a serial data stream may be periodically adjusted to maintain the locking state, so that recovered RGB parallel data can be reliably output at a high speed and the influence of electromagnetic interference (EMI) and skew can be reduced or removed”, as recited in ¶ 0058.
	Furthermore, the prior art, [KIM; JU-HYUN et al., US 20170011696 A1],  discloses:
“The glitch level detecting part 160 detects a glitch level in the recovery timing control signal SFC and outputs a glitch level signal GLS. The glitch level of the recovery timing control signal SFC may indicate a glitch degree and a glitch standard of the recovery timing control signal SFC. In an exemplary embodiment, the glitch level detecting part 160 detects that a glitch has occurred when it determines the recovery timing control signal SFC includes a voltage or current spike. For example, a spike is a fast, 
	However, the prior art does not teach or suggest either singularly or in combination the at least claimed, "and adjusting the at least one operation parameter of the source driving circuit according to whether an interference event occurs to the input signal", in combination with the other recited claim features.

Regarding claims 24-29:
	Claims 24-29 depend on claim 23 and are found allowable for at least the same reason as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Fan; Wen-Teng et al., US 8390614 B2] discloses:
	“The clock signal detection circuit includes a lock detection circuit, a duty cycle detection circuit, a first logic circuit, and a counter. The lock detection circuit detects whether an input clock signal and a feedback clock signal of a delay locked loop are in phase. The duty cycle detection circuit detects whether the duty cycle of the input clock signal is within a percentage range. The first logic circuit, 
	
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897.  The examiner can normally be reached on Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623